Citation Nr: 1818461	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  13-14 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii



THE ISSUE

Entitlement to service connection for a skin disorder, to include melanoma.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Counsel




INTRODUCTION

The Veteran served on active duty from May 1967 to November 1970 in the United States Air Force, which included service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

In August 2017, the Board remanded the appeal for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

There has not been substantial compliance with the Board's August 2017 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, in the remand, the Board discussed the fact that the Veteran has several current skin disorders, including melanoma, basal cell carcinoma, and keratoacanthoma.  The examiner was asked to identify all current skin disorders, reconcile this with prior diagnoses, and provide an opinion on whether each disorder was at least as likely as not related to service, including herbicide agent exposure.

The December 2017 VA examiner's report is focused only on melanoma. While basal cell carcinoma is mentioned once as a condition related to the current melanoma, it is not addressed in the etiology opinion.  Keratoacanthoma is not addressed at all.  Further, the purpose of the August 2017 remand was to obtain an opinion on direct service connection based on herbicide agent exposure.  The examiner's opinion and rationale in this regard are not clear.  Further examination must be provided.

Accordingly, the case is REMANDED for the following action:
1.  Afford the Veteran a VA examination addressing the etiology of his skin disorder(s).  

Pursuant to the directives of the Board's last remand, the examiner must address the following:

a. Identify all current skin disorders.  

b. Reconcile all prior diagnoses of a skin condition with the current findings.  Diagnoses already of record include melanoma, basal cell carcinoma, and keratoacanthoma.  If any prior diagnosis cannot be reconciled with the current findings, explain why. 

c. For each and every disorder, opine as to whether it is at least as likely as not (50 percent probability or greater) caused by or otherwise related to his active duty service, to include herbicide agent exposure.  A clear rationale must be provided for all conclusions reached.

2.  Thereafter, readjudicate the claim, considering all evidence.  If the benefit sought remains denied, the 
Veteran should be provided a SSOC. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




